 Case 20-19758       Doc 20   Filed 12/02/20 Entered 12/03/20 06:24:05           Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )              BK No.:     20-19758
Norberto Ramos                             )
 Aracelly Ramos                            )              Chapter: 13
                                           )
                                                          Honorable Deborah L. Thorne
                                           )
                                           )
              Debtor(s)                    )

                                    Order Denying Discharge

     This matter coming before the Court on Trustee's Motion, due notice having been given, IT IS
HEREBY ORDERED: Debtor Norberto Ramos shall not be granted a discharge in this case.




                                                       Enter:


                                                                Honorable Deborah L. Thorne
Dated: December 02, 2020                                        United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
